OPALA, Vice Chief Justice,
with whom HODGES, Justice, joins, dissenting.
Today the court holds that a person convicted of indirect contempt for violating an *931injunction against the maintenance of a ;public nuisance may not be imprisoned unless the contemnor has first been afforded an opportunity to purge himself of contempt. I must recede from this pronouncement. The public-law nature of the proceeding clothed it with a punitive purpose, and no legal authority requires that the sentenced offender be given a post-conviction opportunity to remove the nuisance.
The appellant-contemnor [Owner] stored on his residential property various inoperable motor vehicles and heavy equipment together with a variety of second-hand goods, automotive parts and debris. The appellee [City] declared the site a nuisance and abated it by removing the offensive accumulation.1 Owner was then enjoined from again using his property in this unlawful manner. A jury later found him guilty of violating the terms of that injunction. After receiving a fine and a 6-month jail sentence (four months were suspended), he appealed; the Court of Appeals affirmed.
On certiorari Owner argues, as he did below, that the provisions of 12 O.S.1981 § 13902 require that he be given the post-conviction opportunity to avoid incarceration by purging himself of the contempt. While the court agrees with this contention, I do not view § 1390 as a barrier to the contemnor’s immediate post-conviction commitment pursuant to the trial court’s sentence.3 The property’s offensive condition — first removed by City and later recreated by Owner in violation of the injunction decree — constitutes a public nuisance punishable as a misdemeanor within the meaning of 21 O.S.1981 § 1191.4 That statute affords a violator no post-conviction opportunity to abate the nuisance and escape incarceration.
Here, City acted on the public’s behalf in a public-law proceeding to punish Owner for an adjudicated violation of public duty. This cause bears absolutely no analogy to remedial contempt proceedings prosecuted to enforce a private party’s rights or to compel a private litigant’s performance of an act for the benefit of another.5 Whenever a governmental agency seeks enforcement of injunctive relief secured in behalf of the public, as it was the case here, the action’s primary purpose is not to benefit an individual but to impose a *932punitive sanction.6 Nothing in our legal system mandates that a contemnor be afforded the opportunity to purge himself of a contempt conviction in a punitive-purpose public-law proceeding prosecuted by a governmental agency for violation of an injunction against the maintenance of a public nuisance.7
I would affirm the trial court’s judgment.

. See 50 O.S.1981 § 16, whose terms are:
“Cities and towns in this state shall have the right and power to determine what is and what shall constitute a nuisance within their respective corporate limits, and for the protection of the public health, the public parks and the public water supply, shall have such power outside of the corporate limits; and wherever it is practical so to do, said cities and towns shall have the power summarily to abate any such nuisance after notice to the owner, and an opportunity for him to be heard, if this can be given. [Emphasis added.]"


. The terms of 12 O.S.1981 § 1390 are:
"An injunction granted by a judge may be enforced as the act of the court. Disobedience of any injunction may be punished as a contempt, by the court or any judge who might have granted it in vacation. An attachment may be issued by the court or judge, upon being satisfied, by affidavit, of the breach of the injunction, against the party guilty of the same, who may be required to make immediate restitution to the party injured, and give further security to obey the injunction; or, in default thereof, he may be committed to close custody, until he shall fully comply with such requirements, or be otherwise legally discharged, or be punished by fine not exceeding Two Hundred Dollars ($200.00) for each day of contempt, to be paid into the court fund, or by confinement in the county jail for not longer than six (6) months, or by both such fine and imprisonment. This act shall in no way alter the right to trial by jury. [Emphasis added.]”


. The terms of § 1390 expressly authorize the sentence imposed on appellant following his conviction by the jury. For the pertinent terms of 12 O.S.1981 § 1390 see supra note 2.


. The terms of 21 O.S.1981 § 1191 provide:
“Every person who maintains or commits any public nuisance, the punishment for which is not otherwise prescribed, or who willfully omits to perform any legal duty relating to the removal of a public nuisance, is guilty of a misdemeanor. [Emphasis added.]”


. See Morgan v. National Bank of Commerce, 90 Okl. 280, 217 P. 388 (1923) (the court’s syllabus ¶ 2); Brown v. State, 89 Okl.Cr. 443, 209 P.2d 715, 716 (1949) (the court’s syllabus [[ 4). See also, Kelly v. Montebello Park Co., 141 Md. 194, 118 A. 600, 602, 603-604 (1922).


. See Ex parte Hibler, 139 Okl. 157, 281 P. 144 (1929) (the court’s syllabus ¶ 6).


. See Board of Governors, etc. v. Cryan, Okl., 638 P.2d 437, 439 (1982).